62578: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62578


Short Caption:CAMPOS-GARCIA VS. JOHNSONClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A562253Case Status:Disposition Filed/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:02/08/2013 / Kunin, IsraelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantEristeo Campos-GarciaEva L. Johnson
							(Schuetze &  McGaha, P.C.)
						William W. McGaha
							(Schuetze &  McGaha, P.C.)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						


RespondentAnn JohnsonPaul D. Powell
							(Glen Lerner Injury Attorneys)
						



14-25867: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


02/07/2013Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


02/07/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)13-04046




02/07/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.13-04048




02/08/2013Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin.13-04177




02/11/2013Filing FeeFiling Fee Paid. $250.00 from Schuetze & McGaha, P.C.  Check No. 18082.


02/27/2013Docketing StatementFiled Appellant's Docketing Statement Civil Appeals.13-06161




03/01/2013Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for March 28, 2013, at 9:30 a.m.13-06370




03/28/2013Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: May 9, 2013, at 9:30 a.m.13-09293




05/03/2013Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: May 28, 2013, at 9:30 a.m.13-12991




05/28/2013Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.13-15647




06/05/2013Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.13-16434




06/20/2013Notice/IncomingFiled Notice of Appearance (Michael K. Wall of Hutchison & Steffen, LLC appearing on behalf of Appellant Eristeo Campos-Garcia).13-18159




06/20/2013Transcript RequestFiled Certificate of No Transcript Request.13-18166




07/10/2013Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.13-20183




07/29/2013TranscriptFiled Notice from Court Reporter Bill Nelson stating that the requested transcripts were delivered.  Dates of transcripts: 12/12/12, 12/13/12 and 12/14/2014.13-22272




08/01/2013TranscriptFiled Notice from Court Reporter. Robert A. Cangemi stating that the requested transcripts were delivered.  Dates of transcripts: 12/11/12.13-22706




08/19/2013Order/ProceduralFiled Order to Show Cause. Appellant shall have 15 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within ten days from the date that appellant's response is served. Briefing is suspended.13-24397




08/29/2013MotionFiled Response to Order to Show Cause.13-25710




09/09/2013MotionFiled Reply to Response to Order to Show Cause.13-26505




08/07/2014Opinion/Non-DispositionalFiled Authored Opinion. "Dismissed in part." We lack jurisdiction and dismiss this appeal as to the amended judgment and the related attorney fees and costs award, only. Briefing as to the remainder of this appeal from the final judgment will be reinstated in a separate order. Before the Court EN BANC. Author: Douglas, J. Majority: Douglas/Gibbons/Pickering/Hardesty/Parraguirre/Cherry/Saitta. 130 Nev. Adv. Opn. No. 64.14-25867




08/11/2014Order/ProceduralFiled Order Reinstating Briefing. Appellant shall have 30 days from the date of this order to file and serve the opening brief and appendix.14-26242




08/19/2014MotionFiled Stipulation For Extension of Time to File Opening Brief (First Request).14-27310




08/19/2014Notice/OutgoingIssued Notice - Stipulation Approved.  Opening Brief and Appendix due:  October 10, 2014.14-27329




09/25/2014MotionFiled Stipulation to Dismiss Appeal.14-31869




10/08/2014Order/DispositionalFiled Order Dismissing Appeal. Pursuant to the stipulation of the parties, "this appeal is hereby dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.14-33428